Exhibit 10.37

 





[ex10xxxvii_001.jpg] 

 

March 25, 2016

 

SYSOREX USA

2479 E Bayshore Road, Suite 195

Palo Alto, CA 94303

SYSOREX GOVERNMENT SERVICES, INC.

2479 E Bayshore Road, Suite 195

Palo Alto, CA 94303

     

SYSOREX GLOBAL

2479 E Bayshore Road, Suite 195

Palo Alto, CA 94303

Re:Amendment and Waiver of Non-Compliance Under Business Financing Agreement

 

Dear Nadir and Wendy:

 

WESTERN ALLIANCE BANK, an Arizona corporation, as successor in interest to
BRIDGE BANK, NATIONAL ASSOCIATION (“Lender”), on the one hand, and SYSOREX USA
formerly known as Lilien Systems, a California corporation (“Lilien”), SYSOREX
GOVERNMENT SERVICES, INC., a Virginia corporation (“SGSI”), SYSOREX FEDERAL,
INC., a Delaware corporation (“SFI”), SYSOREX GLOBAL formerly known as Sysorex
Global Holdings Corp., a Nevada corporation (“Parent”), SHOOM, INC., a
California corporation (“Shoom”), and AIRPATROL CORPORATION, a Nevada
corporation (“Air Patrol”) (Lilien, SGSI, SFI, Parent, Shoom, and Air Patrol are
sometimes collectively referred to herein as “Borrowers” and each individually
as a “Borrower”), previously entered into that certain Business Financing
Agreement, dated as of March 15, 2013, as amended by that certain Amendment
Number One to Business Financing Agreement, Waiver of Defaults and Consent,
dated as of August 29, 2013, that certain Amendment Number Two to Business
Financing Agreement, Waiver and Consent, dated as of May 13, 2014 to be
effective as of April 16, 2014, that certain Amendment Number Three to Business
Financing Agreement and Waiver of Defaults, dated as of December 31, 2014, that
certain Amendment Number Four to Business Financing Agreement dated as of April
29, 2015, and that certain Amendment Number Five to Business Financing Agreement
dated as of October 7, 2015 (as so amended, the “Agreement”). All capitalized
terms used but not defined in this letter have the meanings given to such terms
in the Agreement.

 

Airpatrol and Shoom have each merged with and into Sysorex USA (fka Lilien
Systems) and Sysorex USA is the surviving corporation. SFI has dissolved.

 

Subject to the terms and conditions set forth herein, Lender hereby waives any
non-compliance by the Borrowers with the provisions of the Agreement as
described on Schedule A as an Event of Default effective as of the date of such
non-compliance. In addition, Lender and Borrowers agree as follows, which
agreement shall be evidenced by Borrowers’ signatures below:

 

1.Section 4.12(b) of the Agreement is hereby amended in its entirety as follows:

 

(b)Adjusted EBITDA for the six fiscal month period ending March 31, 2016 shall
not be less than <$2,200,000>

 

[ex10xxxvii_002.jpg] 





 

 

 

Sysorex USA, et al.
March 25, 2016
Page 2

 



2.on or before April 30, 2016 Borrowers and Lender must agree upon new financial
covenants for Section 4.12(b) of the Agreement for the fiscal quarters ending
June 30, 2016, September 30, 2016, and December 31, 2016.

 

Lender’s waiver of non-compliance as an Event of Default is subject to the terms
of this letter shall be effective only in this specific instance and for the
specific purpose for which it is given, and this waiver shall not entitle
Borrowers to any other or further agreement, consent or waiver in any similar or
other circumstances.

 

Each Borrower hereby absolutely and unconditionally releases and forever
discharges Lender, and any and all participants, parent corporations, subsidiary
corporations, affiliated corporations, insurers, indemnitors, successors and
assigns thereof, together with all of the present and former directors,
officers, agents and employees of any of the foregoing, from any and all claims,
demands or causes of action of any kind, nature or description, whether arising
in law or equity or upon contract or tort or under any state or federal law or
otherwise, which such Borrower has had, now has or has made claim to have
against any such person for or by reason of any act, omission, matter, cause or
thing whatsoever arising from the beginning of time to and including the date of
this Amendment, whether such claims, demands and causes of action are matured or
unmatured or known or unknown. Each Borrower certifies that it has read the
following provisions of California Civil Code Section 1542:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

Each Borrower understands and acknowledges that the significance and consequence
of this waiver of California Civil Code Section 1542 is that even if it should
eventually suffer additional damages arising out of the facts referred to above,
it will not be able to make any claim for those damages. Furthermore, each
Borrower acknowledges that it intends these consequences even as to claims for
damages that may exist as of the date of this release but which it does not know
exist, and which, if known, would materially affect its decision to execute this
Agreement, regardless of whether its lack of knowledge is the result of
ignorance, oversight, error, negligence, or any other cause.

 

The Agreement remains in full force and effect in accordance with its original
terms as amended from time to time. Except as specifically described herein,
nothing in this letter, any other correspondence, any oral communications
between Lender and Borrowers, or the making of any Advances or issuance of any
Letters of Credit should be construed to be a waiver, modification or release of
any breach, Default or Event of Default, whether now existing or hereafter
arising, or any of Lender’s rights and remedies under the Agreement, any other
agreement, instrument or document between Lender and Borrowers, or by Borrowers
in favor of Lender, or under applicable law. Lender’s agreement does not
constitute a course of dealing or a course of conduct.

 

[remainder of this page intentionally left blank]

 



 

 

 

Please indicate your consent to the foregoing by executing and returning a
counterpart of this letter to the undersigned.

 

      WESTERN ALLIANCE BANK       By /s/ David Feiock       Name:   David Feiock
      Title:   Vice President           ACCEPTED AND AGREED BY BORROWERS:      
          SYSOREX USA       formerly known as Lilien Systems,       a California
corporation                 By: /s/ Nadir Ali       Name: Nadir Ali       Title:
Chairman                 SYSOREX GOVERNMENT SERVICES, INC.,       a Virginia
corporation               By: /s/ Wendy Loundermon       Name: Wendy Loundermon
      Title: President and Chief Financial Officer               SYSOREX GLOBAL
      formerly known as Sysorex Global Holdings Corp.,       a Nevada
corporation               By: /s/ Nadir Ali       Name: Nadir Ali       Title:
President      

 



 

 

 

Schedule A1

 



Section / Covenant  Required 

Actual

 

Section 4.12(b) – Minimum Adjusted EBITDA  <$1,000,000> for the six fiscal month
period ended December 31, 2015  <$1,561,305> for the six fiscal month period
ended December 31, 2015

 

1 Numbers appearing between “<>” are negative.

 

 



 

 